Citation Nr: 9906807	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Adequacy of substantive appeal on the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left colon 
resection with colostomy, left ventral herniorrhaphy, status 
post repair of left perirectal abscess, and post-operative 
right inguinal hernia, claimed as secondary to service-
connected splenectomy.

2.  Adequacy of substantive appeal on the issue of 
entitlement to a compensable disability rating for scars, 
residuals of stab wounds to the left posterior chest and left 
flank.

3.  Entitlement to an increased disability rating for 
residuals of splenectomy as a result of stab wounds to the 
abdomen, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of incisional herniorrhaphy secondary to 
splenectomy, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for left colon resection and other residuals 
claimed as secondary to service-connected splenectomy and 
which denied entitlement to increased evaluations for the 
veteran's service-connected disabilities.  A rating decision 
of April 1995 granted a 10 percent disability rating for the 
veteran's service-connected incisional hernia, based on a 
painful scar.  The 10 percent rating was effective May 14, 
1993, date of receipt of claim.  This issue is still before 
the Board as higher disability ratings are available under 
Diagnostic Code 7339.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(After the veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal). 

In August 1998, the Board received additional evidence from 
the veteran.  The RO is required to notify the veteran and 
his representative of the certification and transfer of an 
appeal to the Board and of the time limits within which to 
request a change in representation, for requesting a personal 
hearing, and for submitting additional evidence described at 
38 C.F.R. § 20.1304.  See 38 C.F.R. § 19.36 (1998).  There is 
of record no such notification to the veteran or his 
representative.  As no such notification was provided to the 
veteran and his representative, they have not been advised of 
the time limits applicable to requests outlined above, and 
the Board will consider the additional evidence submitted by 
the veteran as timely.  As the veteran's representative 
waived the RO's consideration of this evidence in the 
supplemental brief presentation of October 1998, the case 
need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1998).

In the supplemental brief presentation of October 1998, the 
veteran's representative referred to a statement by the 
veteran in April 1995 in which he requested "a new hearing 
date," and the representative maintained that the veteran's 
hearing request was ignored.  In the April 1995 statement 
referenced by the veteran's representative, the veteran 
stated that he wished a new hearing date if his claims were 
not fully granted based on the recent VA examination.  The 
veteran had requested a hearing before a local hearing 
officer in his substantive appeal.  In accordance with his 
request, a hearing was scheduled for April 1995, but he 
failed to report.  The veteran did not specifically request 
that his hearing be rescheduled nor did he provide good cause 
as to why he had failed to report for the scheduled hearing.  
Since a hearing was scheduled in accordance with the 
veteran's request, due process considerations were fulfilled, 
and it is not necessary to schedule another hearing for the 
veteran.

The issues of entitlement to increased disability ratings for 
residuals of incisional herniorrhaphy and for residuals of 
splenectomy are the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's substantive appeal in May 1994 did not 
discuss any errors of fact or law regarding the issues of 
whether new and material evidence had been submitted to 
reopen a claim for secondary service connection for left 
colon resection with colostomy, left ventral herniorrhaphy, 
status post left perirectal abscess repair, and post-
operative right inguinal hernia, and of entitlement to a 
compensable disability rating for residuals of stab wounds to 
the chest and left flank, nor did it indicate an intention to 
appeal these issues.  

2.  The veteran did not file an adequate substantive appeal 
as to the issues of whether new and material evidence had 
been submitted to reopen a claim for secondary service 
connection and entitlement to a compensable disability rating 
for residuals of stab wounds to the chest and left flank. 


CONCLUSION OF LAW

An adequate substantive appeal regarding the issues of 
whether new and material evidence had been submitted to 
reopen a claim for left colon resection with colostomy, left 
ventral herniorrhaphy, status post left perirectal abscess 
repair, and post-operative right inguinal hernia, claimed as 
secondary to service-connected splenectomy, and entitlement 
to a compensable disability rating for residuals of stab 
wounds to the chest and left flank was not filed, and the 
Board lacks jurisdiction to consider these issues.  
38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, and 20.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of whether the 
veteran has submitted new and material evidence to reopen a 
claim for secondary service connection for left colon 
resection with colostomy and whether he is entitled to a 
compensable disability rating for residuals of stab wounds to 
the chest and left flank. 

In July 1998, the veteran and his representative were given 
notice that the Board was going to consider the issue of 
whether the substantive appeal on the above issues was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (1998).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the veteran.  Cf. Marsh 
v. West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this case, the Board concludes that its consideration of 
this issue does not violate the veteran's procedural rights.  
The July 1998 letter to the veteran provided him notice of 
the regulations pertinent to the issue of adequacy of 
substantive appeals, as well as notice of the Board's intent 
to consider this issue.  He and his representative were 
provided 60 days to submit argument on this issue.  The 
veteran responded with a statement indicating that he had not 
specifically addressed these issues because he felt that they 
had been adequately addressed in his original claim.  The 
veteran was also provided an opportunity to request a hearing 
on this issue, but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The rating decision of July 1993 determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for left colon 
resection with colostomy, postop ventral herniorrhaphy, left 
perirectal abscess repair, and right postop inguinal hernia 
repair, all claimed as secondary to service-connected 
splenectomy (secondary service connection claim), and denied 
a compensable disability rating for scars on the left chest 
and flank from stab wounds.  The veteran filed a notice of 
disagreement, which included these issues, and was provided a 
statement of the case.  Under pertinent statutory provisions, 
a claimant must file a substantive appeal to perfect an 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998); see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the RO received the veteran's substantive 
appeal in May 1994.  Despite the fact that the SOC addressed 
the issues of whether the veteran had submitted new and 
material evidence to reopen the claim for secondary service 
connection and whether he was entitled to a compensable 
disability rating for residuals of stab wounds to the chest 
and left flank, the veteran expressly listed in his 
substantive appeal the issues with which he disagreed, and 
these two issues were not included.  The veteran indicated in 
his substantive appeal that the specific benefit he sought 
was a determination that the residuals of his splenectomy and 
left herniorrhaphy had increased in severity.  He then set 
forth argument on these two issues and stated that he 
disputed every item in the SOC that was not "fully 
consistent with the facts and arguments set forth in this 
substantive appeal."  Since none of the veteran's statements 
in the substantive appeal discussed the conditions for which 
he claimed secondary service connection or his claim for 
compensable evaluation for stab wound scars, this statement 
cannot reasonably be construed as disagreement with all 
issues in the SOC.  The veteran did not specifically allege 
any error of law or fact regarding these issues.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claims of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for left colon resection 
with colostomy, left ventral herniorrhaphy, status post left 
perirectal abscess repair, and post-operative right inguinal 
hernia, claimed as secondary to service-connected 
splenectomy, and entitlement to a compensable disability 
rating for service-connected scars, residual of stab wounds 
to the left posterior chest and left flank, are dismissed.



REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims for 
increased disability ratings for residuals of splenectomy and 
incisional hernia.  

There are medical records that the RO must obtain.  The 
record shows that the veteran receives treatment at the VA 
Medical Center in Bay Pines, Florida, as evidenced by the 
operative reports he submitted in 1998.  The latest VA 
medical records associated with the claims file date from 
1985.  The RO must obtain all of the veteran's VA medical 
records since that date.  The veteran's VA medical records 
are relevant to his increased rating claims.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Residuals of splenectomy

A. Due process

The veteran's service-connected residuals of splenectomy are 
evaluated under Diagnostic Code 7706.  During the pendency of 
the appeal, the criteria for evaluating hemic and lymphatic 
system disorders in the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1995), was amended, effective October 23, 
1995.  See 60 Fed. Reg. 49225 through 49228 (September 22, 
1995).  Under the old criteria, the only available evaluation 
for residuals of splenectomy was a 30 percent disability 
rating.  38 C.F.R. § 4.117, Diagnostic Code 7706 (1995).  The 
new criteria provide a 20 percent disability rating for 
residuals of splenectomy, but complications such as systemic 
infections with encapsulated bacteria are rated separately.  
38 C.F.R. § 4.117, Diagnostic Code 7706 (1998).  The amended 
regulations contemplate assignment of separate evaluations 
for complications of a splenectomy, if manifested to a 
compensable degree.  60 Fed. Reg. 49225 (September 22, 1995).  
It was noted that the spleen has many functions in the areas 
of immune response, filtration of the blood, iron 
reutilization, blood volume regulation and others, and that a 
splenectomy increases susceptibility to certain infections, 
such as those caused by encapsulated pneumococcus bacteria.  
Id.  The veteran's prior 30 percent disability rating for 
splenectomy is protected.  Id.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

Since the new regulations were not in effect when the July 
1993 rating decision was made, they were not addressed by the 
RO.  The veteran has not been given notice of the new 
regulations and has not had an opportunity to submit evidence 
and argument related to the new regulations.  Therefore, due 
process concerns require remanding his claim to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  After completing 
the requested development, the RO should determine which 
version of the rating criteria, if either, is more favorable 
to the claim for an increased rating from October 1995 and 
rate the veteran's service-connected residuals of splenectomy 
under the more favorable version.  If neither is more 
favorable, use the new criteria.  Thereafter, the 
supplemental statement of the case must inform the veteran of 
the new rating criteria for this disorder.

B. Evidentiary development

It is necessary to provide the veteran an additional VA 
examination for this condition.  The veteran maintains that 
the VA examination in 1994 was inadequate for fully 
evaluating the residuals of his splenectomy.  Since the new 
rating criteria allow for separate evaluations for any 
complications of a splenectomy, it is appropriate to 
determine whether the veteran has any such complications, 
and, if so, their severity.  The Board does not have 
sufficiently clear medical evidence on which to base a 
decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Residuals of incisional herniorrhaphy

The veteran's service-connected incisional herniorrhaphy in 
1969 developed as a result of the inservice splenectomy.  He 
is evaluated for this condition under Diagnostic Code 7339-
7804, with a 10 percent disability rating for a painful scar.  
The veteran also had a ventral incisional herniorrhaphy in 
January 1984 and has had left and right inguinal hernias.  

The veteran maintains that his abdominal wall has weakened, 
and it has been noted in the medical evidence that he wears 
an elastic brace around his abdomen for comfort.  It is 
necessary to provide the veteran an additional VA 
examination, as it is not clear from the medical evidence 
what portion of the veteran's symptomatology, if any, is the 
result of his service-connected incisional hernia, as opposed 
to the nonservice-connected ventral incisional hernia and 
inguinal hernias. See Colvin, 1 Vet. App. at 175; Santiago, 5 
Vet. App. at 292.

Accordingly, these claims are REMANDED for the following:

1.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in Bay Pines, 
Florida, for treatment since 1985.  
Associate all requests and records 
received with the claims file.

2.  Schedule the veteran for appropriate 
VA examination(s) to evaluate his 
service-connected residuals of 
splenectomy and incisional herniorrhaphy.  
It is very important that the examiner(s) 
be afforded an opportunity to review the 
veteran's claims files and a copy of this 
remand prior to the examination(s).  The 
medical rationale for all opinions 
expressed must be provided in the 
examination reports.

(a) Splenectomy:  The examiner should 
review the veteran's service medical 
records (showing incurrence of stab 
wounds to the abdomen and resulting 
splenectomy in 1955) and the reports of 
prior VA examinations.  The examiner is 
asked to indicate in the report that he 
or she has reviewed the claims files.

All necessary tests and studies should be 
conducted in order to evaluate the 
severity of the veteran's residuals of 
the splenectomy.  The examiner should 
determine whether the veteran currently 
has any complications from the 
splenectomy (i.e., immune response, 
filtration of the blood, iron 
reutilization, blood volume regulation, 
or susceptibility to certain infections, 
such as those caused by encapsulated 
pneumococcus bacteria).  The examiner is 
asked to render a medical opinion as to 
which of the veteran's 
symptomatology/findings are attributable 
to the service-connected residuals of 
splenectomy.

(b) Incisional herniorrhaphy:  The 
examiner should review the following VA 
medical records for the veteran:  (1) 
hospital summary dated in January-
February 1969 showing incisional hernia; 
(2) hospital summary dated in May 1978 
showing right inguinal hernia; (3) 
hospital summary dated in January 1984 
showing ventral incisional hernia; (4) 
operative report dated in May 1997 
showing sliding, indirect huge left 
inguinal hernia; and (5) operative report 
dated in January 1998 showing right 
inguinal hernia.  The examiner is asked 
to indicate in the report that he or she 
has reviewed the claims files.

All necessary tests and studies should be 
conducted in order to evaluate the 
severity of the veteran's residuals of 
the service-connected incisional 
herniorrhaphy.  The examiner should 
indicate whether the veteran currently 
has any residuals of the service-
connected incisional herniorrhaphy, and, 
if so, (1) the severity of this 
condition, (2) whether it is supported by 
belt under ordinary conditions; whether 
the veteran has weakening of the 
abdominal wall; and whether the veteran 
needs a supporting belt due to the 
service-connected incisional hernia.  The 
examiner is asked to render a medical 
opinion as to which of the veteran's 
symptomatology/findings are attributable 
to the service-connected incisional 
herniorrhaphy that occurred in 1969, as 
opposed to the nonservice-connected 
ventral incisional hernia that occurred 
in 1984 or the inguinal hernias.  If it 
is impossible to distinguish the 
symptomatology due to the nonservice-
connected condition(s), the examiner 
should so indicate.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report(s) include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claims for increased disability 
ratings for residuals of splenectomy and 
incisional herniorrhaphy.  In 
adjudicating the splenectomy claim, 
consider whether either the new or the 
old version of the rating criteria for 
hemic and lymphatic system disorders is 
more favorable to the veteran's claim for 
a disability rating in excess of 30 
percent from October 23, 1995.  See 
VAOPGCPREC 11-97; Rhodan v. West, 12 Vet. 
App. 55 (1998).  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from October 
23, 1995.

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, including citation to the 
new rating criteria for hemic and 
lymphatic disorders.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


14

